Name: Council Regulation (EC) No 1323/96 of 26 June 1996 amending Regulation (EEC) No 1784/77 concerning the certification of hops
 Type: Regulation
 Subject Matter: food technology;  plant product;  international trade;  regions of EU Member States;  farming systems
 Date Published: nan

 Avis juridique important|31996R1323Council Regulation (EC) No 1323/96 of 26 June 1996 amending Regulation (EEC) No 1784/77 concerning the certification of hops Official Journal L 171 , 10/07/1996 P. 0001 - 0002COUNCIL REGULATION (EC) No 1323/96 of 26 June 1996 amending Regulation (EEC) No 1784/77 concerning the certification of hopsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), and in particular Article 2 (4) thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EEC) No 1784/77 (2) specifies the stage at which certification must be carried out and lays down the conditions under which hop products may undergo further processing;Whereas, in the former German Democratic Republic, the treatment of hops after harvest is traditionally different from that in other parts of the Community in the sense that, on numerous farms producing hops, cleaning and initial drying of cones is carried out at the same time as milling and pressing into granules, existing equipment not permitting separation of the two stages; whereas this procedure does not, however, conform to Community legislation, which lays down that certification must take place before any processing; whereas, to enable producers to spread their new investment over a suitable period, Regulation (EEC) No 1784/77 laid down a transitional period longer than that provided for by Commission Regulation (EEC) No 2239/91 of 26 July 1991 on transitional measures applicable in the hop sector after the unification of Germany (3), which expired on 31 December 1992; whereas, by 31 December 1995, the situation had not been regularized on certain farms; whereas therefore the said derogation should be extended by one year and the list of farms concerned should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1784/77 is hereby amended as follows:1. In the second subparagraph of Article 1 (3), '31 December 1995` shall be replaced by '31 December 1996`.2. The Annex shall be replaced by the Annex set out in the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 June 1996.For the CouncilThe PresidentM. PINTO(1) OJ No L 175, 4. 8. 1971, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31. 12. 1994, p. 105).(2) OJ No L 200, 8. 8. 1977, p. 1. Regulation as last amended by the 1994 Act of Accession.(3) OJ No L 204, 27. 7. 1991, p. 14.ANNEX 'ANNEXFarms on which certification may be carried out after processing into granules:>TABLE>